DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to application filed on 11/23/2020. Claims 1-8 are pending examination.
Claim Objection
Claim 2 use the term “ can be”.  It has been held that the recitation that an element is capable of performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-6 are rejected under 35 U.S.C. 103 as being unpatentable over ( Minase;  Publication  No US 20200282975) in view of ( OMORI;  Publication  No US 20190344828) .
As per claim 1, Minase discloses a parking assist system, comprising: 
a control device configured to control a powertrain including a transmission, a brake device, and a steering device to execute an automatic parking process (Fig.1&[0043,0045,0049]) in which a vehicle is autonomously moved to a target parking position and an automatic unparking process in which the vehicle is autonomously moved to a target unparking position ([0002] parking assist apparatus configured to execute parking assist control for parking a vehicle in a predetermined place or moving a parked vehicle from a parking space); 
a notification device configured to be controlled by the control device to make a notification to an occupant of the vehicle (touch panel 63 [0051,0128]) ; and 
an operation member configured to receive an operation performed by the occupant (touch panel 63 [0051,0128]&Fig.11),
the control device is configured to cause the notification device to output an instruction notification to request the occupant to perform a prescribed operation on the operation member when, in the automatic unparking process, the vehicle has reached the target unparking position ( see the displayed message 1201,1501 to the driver in Figs.12,15) and the control device see the displayed message 1201,1301,1501,1601 to the driver in Figs.12-13);
  Minase does not explicitly disclose wherein the control device is configured to cause the notification device to output an end-of-parking notification when, in the automatic parking process, the vehicle has reached the target parking position and the control device ends the automatic parking process . 
However, OMORI teaches in [0137] &Fig.9 displaying message 930 to the driver that the  parking is completed .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Minase and OMORI by incorporating the teaching of OMORI into the method of Minase .
One skilled in the art would be motivated to modify Minase and OMORI as described above in order to execute parking assist control for parking a vehicle in a predetermined place .
As per claim 2, Minase and OMORI disclose the parking assist system according to claim 1, wherein the end-of-parking notification and the end-of-unparking notification are in notification modes that can be recognized to be identical by the occupant (see Fig.12 in Minase  & Fig.9 in OMORI).  
As per claim 3, Minase and OMORI disclose the parking assist system according to claim 1, wherein the end-of-parking notification and the end-of-unparking notification are in an identical notification mode (see Fig.12 in Minase & Fig.9 in OMORI).    
As per claim 5, Minase and OMORI disclose the parking assist system according to claim 1, wherein the instruction notification and the end-of-unparking notification are in different notification modes (see the displayed message 1201,1301,1501,1601 to the driver in Figs.12-13 in Minase).  
As per claim 6, Minase and OMORI disclose The parking assist system according to claim 1. wherein the prescribed operation is an operation of the operation member for activating the brake device or the powertrain(see the displayed message 1201,1301,1501,1601 to the driver in Figs.12-13 in Minase).  
Allowable Subject Matter

Claims 3,7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is (571) 272-3428.  The examiner can normally be reached on 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUNEAR T AKKI/Primary Examiner, Art Unit 2687